Bridgman, Judge
(concurring).
I concur fully with the principal opinion and write separately to address certain matters that have not been raised in the assignments of error. An examination of the record indicates that, in addition to the errors in the promulgating order, the recommendation of the Staff Judge Advocate fails to accurately state the findings of the court-martial. In fact, the findings stated in the promulgating order do not conform to the findings as stated in the recommendation, despite the fact that the promulgat*722ing order was submitted to the convening authority as an attachment to the recommendation.
One of the fundamental reforms of the Military Justice Act of 1983 was to reduce the burden of the initial review and action on courts-martial. The Staff Judge Advocate no longer has to prepare an exhaustive legal and factual analysis of the record and the convening authority no longer has to act on the findings, however, this simplification did not change the requirement that the recommendation and promulgating order accurately reflect what took place at trial regarding the charges and findings. Indeed, since the convening authority may rely on the Staff Judge Advocate’s recommendation to provide concise information on the findings and sentence, and need not review the record of trial before taking his action on the sentence, it is imperative that the recommendation be accurate and contain all the material specified in R.C.M. 1106(d)(3), lest appellate courts feel a compelling urge to again add gloss to those simple requirements.
Conscientious adherence to the required contents of the promulgating order under R.C.M. 1114(c), including “the charges and specifications, or a summary thereof, on which the accused was arraigned; the accused’s pleas; the findings or other disposition of each charge and specification....” (emphasis added), will eliminate errors in this document. Errors in the promulgating order are at best embarrassing, and have the potential for creating doubt as to whether the convening authority was fully aware of the findings which support his action on the sentence.
In regard to the drug offenses, the military judge found the accused guilty of: use of cocaine, 21-24 October 1989, under Charge IV; use of heroin, 21-24 October 1989, under Additional Charge I; and use of cocaine, 18-21 March 1990, under Additional Charge I. The military judge also found the specification covering use of cocaine, 21-24 October 1989, and the specification covering use of heroin, 21-24 October 1989, to be multiplicious for both findings and sentence. Contrary to his expressed desire to avoid any confusion, the military judge did not require the specifications to be combined into one, but allowed “those 2 specifications to remain separate with findings of guilty as to each.” (R-58). While we have no difficulty ascertaining that the military judge did treat the two offenses as one for both findings and sentence, following the preferred practice of combining the specifications is strongly encouraged.
The Staff Judge Advocate’s recommendation recites findings of guilty of three specifications concerning drug use, without reference to the charges, and fails to mention that the military judge found the specifications relating to the 21-24 October 1989 time period to be a single drug use for both findings and sentence. The promulgating order unexplainably recites a plea and findings of guilty of unauthorized absence, under Charge I, and recites guilty pleas and findings, under Charge IV, of one specification of use of cocaine and one specification of use of morphine, both devoid of dates. No mention is made of the remaining charges and specifications on which the accused was arraigned, the accused’s pleas, or the disposition thereof.
 Appellant does not assert prejudice as a result of the errors in the recommendation or promulgating order, merely requesting the order be corrected to accurately reflect the offenses of which he was found guilty. Failure of counsel for the accused to comment on the omission in the Staff Judge Advocate’s recommendation waives later claim of error, in the absence of plain error. (R.C.M. 1106(f)(6)). Assuming arguendo that plain error exists due to the failure of the recommendation to note multiplicity and the inclusion of findings of guilty of unauthorized absence and the misdesignation of a drug used as “morphine” in the promulgating order, we have independently evaluated these errors for prejudice.
The accused stands convicted of multiple serious offenses, including two occasions of use of cocaine. We have no difficulty in finding that the inclusion of the relatively minor offense of unauthorized absence in the promulgating order did not adversely affect the convening authority’s action on the sentence. The failure of the post-trial *723documents to accurately reflect the military judge’s findings of multiplicity and the erroneous inclusion of morphine use, cause more concern; however we are not faced with the issue of determining the sentence which the trial court would have adjudged, absent the errors. (U.S. v. Sales, 22 M.J. 305 (CMA 1986)). Here, the military judge imposed sentence based on the correct findings. We need only consider whether the convening authority would have further reduced the sentence had he been aware of the correct findings, which would have reflected use of cocaine and heroin on one occasion and cocaine, instead of morphine, on another. Considering that the accused was a petty officer directly assigned to law enforcement duties and stood convicted of two serious drug use charges, in addition to other offenses, we do not believe that there is any likelihood that the convening authority would have not approved the bad conduct discharge and the reduction to pay grade E-2, or have reduced the period of confinement below four months, in accord with the pre-trial agreement.
Chief Judge BAUM concurs with Judge BRIDGMAN and Judge SHKOR concurs with both Chief Judge BAUM and Judge BRIDGMAN.